—Appeal by the defendant from a judgment of the County Court, Rockland County (Meehan, J.), rendered January 20, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.